DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	The following is a non-Final Office action in response to the Applicant submission received on 05/20/2020.

Election/Restrictions
3.	Claims 7-11 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2021.
4.	Applicant’s election without traverse of Invention I comprising claims 1-6 and 12-17 in the reply filed on 5/20/2021 is acknowledged.
5.    	Claims 1-6 and 12-17 are currently pending and have been examined.

Foreign Priority
6.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Oath/Declaration


Drawings
8.	The applicant’s drawings submitted on 01/15/2019 are acceptable for examination purposes.

Information Disclosure Statement
9.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1-3,5-6,12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20110064013 A1) in view of Kwon et al. (US 20160037484 A1).

Regarding claim 1, Liu discloses a scheduling method, comprising: generating, by an access point (AP), a first frame (Liu, para. 39: the access point (AP) constructs/builds the MB-RTS frame/message/signal), wherein the first frame (Liu, para. 31: the MB-RTS frame/message/signal contains a frame control field), a first trigger frame is any one of the at least one trigger frame (Liu, para. 31: The multicast/broadcast receivers then respond in the time slots allocated for their responses in the MB-RTS message/frame), and reservation information of the first trigger frame comprises an identifier of the first trigger frame, start time of the first trigger frame (Liu, para. 31, 44: the MB-RTS frame/message/signal contains a frame control field, a duration/ID field, a receiver address (RA) field, a transmitter address (TA) field, the number of MB-CTS slots, the number of MB-NCTS slots. The duration/ID field gives the time period for which the originating STA desires to reserve the medium. Moreover, paragraph further discloses A MB-TXOP is defined by a starting time and a maximum duration. The value of the duration/ID field in a MB-RTS frame is set to be the remaining duration of the MB-TXOP that the originating STA desires to reserve the medium. It includes the time required to transmit the k MB-CTS frames, m MB-NCTS frames, and inter-frame guard time intervals, plus the time reserved for transmitting the pending data, management frames and the response frames); and broadcasting, by the AP, the first frame to at least one STA (Liu, para. 39: the AP transmits the MB-RTS frame/message/signal to its associated receivers). 
Liu teaches all the claim limitations but fails to explicitly teach the constraint condition of a station (STA) corresponding to the first trigger frame.
However, Kwon from a similar field of endeavor discloses the constraint condition of a station (STA) corresponding to the first trigger frame (Kwon, para. 51, 60: UDR frame 434 may indicate information that is helpful for AP 410 to schedule UL MU transmission, which may include Queue Size of buffered BU, Traffic Class or QoS (quality of service) information of buffered BU, preferred MCS level for uplink transmission, preferred frequency band).
Therefore , it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the trigger frame which comprises the constraint condition of the station as taught by Kwon into the teaching of Liu by embedding or encapsulating the traffic class of the station into the MB-RTS frame of Liu. The motivation would have been to provide a more robust exchange of frames between the access point (AP) and the plurality of stations.

Regarding claim 2, Liu as modified by Kwon discloses all the subject matter of the method according to claim 1, however, Kwon further discloses wherein the at least one trigger frame comprises at least one of a trigger frame used for contention access or a trigger frame used for non-contention access (Kwon, para. 54: AP 410 may send Contention-Free End (CF-End) frame to terminate current Transmission Opportunity (TXOP), which allows other stations to access the shared wireless channel). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the trigger frame which comprises at least one of a trigger frame used for non-contention access as taught by Kwon into the teaching of Liu. The motivation would have been to provide a more robust exchange of frames between the access point (AP) and the plurality of stations.

Regarding claim 3, Liu as modified by Kwon discloses all the subject matter of the method according to claim 2, however further discloses wherein the constraint condition comprises at least one of user group information corresponding to the first trigger frame or service type information corresponding to the first trigger frame (Kwon, para. 90: AP 810 transmits a frame that is capable of identifying or addressing several STAs, such as a Trigger frame, which indicates a preference of a type of frame to be received from the STAs. For example, rather than CTS' frames 834, AP 810 may request other types of frames that indicate the power-save or buffer status of the STA to AP 810, e.g. PS-Poll frame, QoS Null frame, etc.). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the constraint condition comprises at least one of user group information corresponding to the first trigger frame or service type information corresponding to the first trigger frame as taught by Kwon into the teaching of Liu. The motivation would have been to provide a more robust exchange of frames between the access point (AP) and the plurality of stations.

Regarding claim 5, Liu as modified by Kwon discloses all the subject matter of the method according to claim 1, however, Kwon further discloses wherein the reservation information of the first trigger frame further comprises information used to indicate whether the first trigger frame is a force-to-wake-up trigger frame or a non-force-to-wake-up trigger frame, the method further comprising: when the first trigger frame is a force-to-wake-up trigger frame, directly sending, by the AP, downlink data to (Kwon, para. 49: After receiving UL data frames, AP 410 may send back acknowledgement frame or frames 418 (e.g. downlink data) at operation 401K to each of the plurality of stations that has transmitted data frames to AP 410 for which these data transmission were successfully received).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the trigger frame which comprises information used to indicate whether the first trigger frame is a force-to-wake-up trigger frame or a non-force-to-wake-up trigger frame such as sending, by the AP, downlink data to the STA corresponding to the first trigger frame after receiving an uplink packet sent by the STA corresponding to the first trigger frame as taught by Kwon into the teaching of Liu. The motivation would have been to provide a more robust exchange of frames between the access point (AP) and the plurality of stations.
 
Regarding claim 6, Liu as modified by Kwon discloses all the subject matter of the method according to claim 1, however, Kwon further discloses wherein the reservation information of the first trigger frame further comprises at least one of: information used to indicate that the first trigger frame is used for downlink transmission (Liu, Fig. 6B, para. 48, 64: the access point may transmit a frame (e.g., a trigger or request-to-send (RTS) frame) that is addressed to multiple stations. Moreover, para. 64 recites the implementation of FIG. 6A and FIG. 6B illustrate a Downlink (DL) MU transmission, where AP 610 transmits data frames to the plurality of stations, including STA1 630 and STA2 631); or information used to indicate an operation performed on the first trigger frame, and the operation comprises addition, modification, or deletion. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the reservation information of the first trigger frame further comprises information used to indicate that the first trigger frame is used for downlink transmission as taught by Kwon into the teaching of Liu. The motivation would have been to provide a more robust exchange of frames between the access point (AP) and the plurality of stations.

Regarding claim 12, Liu discloses an access point (AP), comprising: a processor configured to generate a first frame (Liu, para. 39: the access point (AP) constructs/builds the MB-RTS frame/message/signal), wherein the first frame comprises reservation information of each of at least one trigger frame (Liu, para. 31: the MB-RTS frame/message/signal contains a frame control field), a first trigger frame is any one of the at least one trigger frame (Liu, para. 31: The multicast/broadcast receivers then respond in the time slots allocated for their responses in the MB-RTS message/frame), and reservation information of the first trigger frame comprises an identifier of the first trigger frame, start time of the first trigger frame (Liu, para. 31, 44: the MB-RTS frame/message/signal contains a frame control field, a duration/ID field, a receiver address (RA) field, a transmitter address (TA) field, the number of MB-CTS slots, the number of MB-NCTS slots. The duration/ID field gives the time period for which the originating STA desires to reserve the medium. Moreover, paragraph further discloses A MB-TXOP is defined by a starting time and a maximum duration. The value of the duration/ID field in a MB-RTS frame is set to be the remaining duration of the MB-TXOP that the originating STA desires to reserve the medium. It includes the time required to transmit the k MB-CTS frames, m MB-NCTS frames, and inter-frame guard time intervals, plus the time reserved for transmitting the pending data, management frames and the response frames); and a transmitter configured to broadcast the first frame generated by the processor to at least one STA (Liu, para. 39: the AP transmits the MB-RTS frame/message/signal to its associated receivers). 
Liu teaches all the claim limitations but fails to explicitly teach the constraint condition of a station (STA) corresponding to the first trigger frame.
However, Kwon from a similar field of endeavor discloses the constraint condition of a station (STA) corresponding to the first trigger frame (Kwon, para. 51, 60: UDR frame 434 may indicate information that is helpful for AP 410 to schedule UL MU transmission, which may include Queue Size of buffered BU, Traffic Class or QoS (quality of service) information of buffered BU, preferred MCS level for uplink transmission, preferred frequency band).
Therefore , it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the trigger frame which comprises the constraint condition of the station as taught by Kwon into the teaching of Liu by embedding or encapsulating the traffic class of the station into the MB-RTS frame 

Regarding claim 13, Liu as modified by Kwon discloses all the subject matter of the AP according to claim 12, however, Kwon further discloses wherein the at least one trigger frame comprises at least one of a trigger frame used for contention access or a trigger frame used for non-contention access (Kwon, para. 54: AP 410 may send Contention-Free End (CF-End) frame to terminate current Transmission Opportunity (TXOP), which allows other stations to access the shared wireless channel). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the trigger frame which comprises at least one of a trigger frame used for non-contention access as taught by Kwon into the teaching of Liu. The motivation would have been to provide a more robust exchange of frames between the access point (AP) and the plurality of stations.. 

Regarding claim 14, Liu as modified by Kwon discloses all the subject matter of the AP according to claim 13, however, Kwon further discloses wherein the constraint condition comprises at least one of user group information corresponding to the first trigger frame or service type information corresponding to the first trigger frame (Kwon, para. 90: AP 810 transmits a frame that is capable of identifying or addressing several STAs, such as a Trigger frame, which indicates a preference of a type of frame to be received from the STAs. For example, rather than CTS' frames 834, AP 810 may request other types of frames that indicate the power-save or buffer status of the STA to AP 810, e.g. PS-Poll frame, QoS Null frame, etc.). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the constraint condition comprises at least one of user group information corresponding to the first trigger frame or service type information corresponding to the first trigger frame as taught by Kwon into the teaching of Liu. The motivation would have been to provide a more robust exchange of frames between the access point (AP) and the plurality of stations.
 
Regarding claim 16, Liu as modified by Kwon discloses all the subject matter of the AP according to claim 12, however, Kwon further discloses wherein the reservation information of the first trigger frame further comprises information used to indicate whether the first trigger frame is a force-to-wake-up trigger frame or a non-force-to-wake-up trigger frame, wherein when the first trigger frame is a force-to-wake-up trigger frame, the transmitter is further configured to directly send downlink data to the STA corresponding to the first trigger frame; or when the first trigger frame is a non-force-to-wake-up trigger frame, the AP further comprises a receiver configured to receive an uplink packet sent by the STA corresponding to the first trigger frame, and the transmitter is further configured to send downlink data to the STA corresponding to the first trigger frame after the receiver receives the uplink packet sent by the STA corresponding to the first trigger frame (Kwon, para. 49: After receiving UL data frames, AP 410 may send back acknowledgement frame or frames 418 (e.g. downlink data) at operation 401K to each of the plurality of stations that has transmitted data frames to AP 410 for which these data transmission were successfully received).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the trigger frame which comprises information used to indicate whether the first trigger frame is a force-to-wake-up trigger frame or a non-force-to-wake-up trigger frame such as sending, by the AP, downlink data to the STA corresponding to the first trigger frame after receiving an uplink packet sent by the STA corresponding to the first trigger frame as taught by Kwon into the teaching of Liu. The motivation would have been to provide a more robust exchange of frames between the access point (AP) and the plurality of stations. 

Regarding claim 17, Liu as modified by Kwon discloses all the subject matter of the AP according to claim 12, however, Kwon further discloses wherein the reservation information of the first trigger frame further comprises at least one of information used to indicate that the first trigger frame is used for downlink transmission (Liu, Fig. 6B, para. 48, 64: the access point may transmit a frame (e.g., a trigger or request-to-send (RTS) frame) that is addressed to multiple stations. Moreover, para. 64 recites the implementation of FIG. 6A and FIG. 6B illustrate a Downlink (DL) MU transmission, where AP 610 transmits data frames to the plurality of stations, including STA1 630 and STA2 631), or information used to indicate an operation performed on the first trigger frame, and the operation comprises addition, modification, or deletion. 
.

Allowable Subject Matter
15.	Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
I)	Barriac et al. (US 20150063327 A1): The access point (AP) may send a single PSMP frame to schedule multiple STAs, for example, instead of sending direct quality of service (QoS)(+) contention free (CF)-Poll (e.g., as used in hybrid coordinated function (HCF) controlled channel access (HCCA)). This may reduce power consumption by providing an UL and DL schedule at the start of the PSMP phase so that each STA may only turn on its receiver if there is a downlink transmission time (DTT) scheduled for the STA and each STA may transmit only if it has an assigned uplink transmission time (UTT).
II)	ASTERJADHI et al. (US 20170280388 A1) discloses determining a target transmission time for transmitting a trigger frame to the STA. The apparatus may transmit a beacon to the STA and may then transmit the trigger frame to the STA at the target transmission time following the beacon. The apparatus may also indicate an offset from the beacon that the apparatus will use for communication with the STA. The apparatus may indicate the offset to the STA, e.g., in any of a broadcast Target Wake Time (TWT) IE transmitted in the beacon, an additional field in the beacon, or an association response frame from the apparatus.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JEAN F VOLTAIRE/Examiner, Art Unit 2466